 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
      SPECTRUM MARKETING, LLC, an Idaho
 9    limited liability company,                          Case No. 3:19-cv-00595-MMD-WGC

10                  Plaintiff,                            ORDER RE:
      vs.
11                                                        STIPULATION AND ORDER TO
      BIG WATER INVESTMENTS, LLC, a Nevada                EXTEND TIME FOR BIG WATER
12    limited liability company,                          INVESTMENTS, LLC TO OPPOSE
13                   Defendant.                           SPECTRUM MARKETING GROUP,
                                                          LLC’S MOTION TO DISMISS
14    BIG WATER INVESTMENTS, LLC, a Nevada
      limited liability company,                          (FIRST REQUEST)
15
                    Counterclaimant,
16
      vs.
17
      SPECTRUM MARKETING GROUP, LLC, an
18    Idaho limited liability company dba
      SPECTRUM MARKETING, LLC, an Idaho
19    limited liability company,
20                    Counterdefendant.
      BIG WATER INVESTMENTS, LLC, a Nevada
21    limited liability company,
22                   Third-Party Plaintiff,
      vs.
23
      BOULDER BAY REAL ESTATE LLC, a
24    Nevada limited liability company,
25                    Third-Party Defendant.
26          IT IS HEREBY STIPULATED AND AGREED by and between the parties that
27
     Defendant/Counterclaimant Big Water Investments shall have an additional ten (10) days, up to and
28
                                                   - 1-
     including Thursday, January 16, 2020, to file its opposition to Plaintiff/Counterdefendant Spectrum
 1

 2   Marketing Group, LLC’s Motion to Dismiss. Big Water Investments, LLC’s Opposition is currently

 3   due on January 6, 2020.

 4          This is the parties’ first request for additional time regarding this motion.
 5
            Dated: December 30, 2019.              LAW OFFICES OF AMY N. TIRRE
 6
                                                   A Professional Corporation
 7

 8                                                 By /s/ Amy N. Tirre
                                                   Amy N. Tirre, Esq., Bar No. 6523
 9                                                 Attorneys for Big Water Investments, LLC
10

11          DATED: December 30, 2019.              HOLLAND & HART LLP

12                                                 /s/ Frank Z. LaForge
                                                   Frank Z. LaForge, Esq., Bar No.12246
13                                                 Attorney for Plaintiff Spectrum Marketing, LLC
14

15
                                                   IT IS SO ORDERED.
16

17                                                 ____________________________________
18
                                                   MIRANDA M. DU
19
                                                   CHIEF UNITED STATES DISTRICT
20                                                 COURT JUDGE

21                                                 DATED THIS 30th day of December 2019.
22

23

24

25

26
27

28
                                                      - 2-
